              Case 2:21-cv-04155 Document 3-1 Filed 05/19/21 Page 1 of 4 Page ID #:58

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                    Central District
                                                    __________       of California
                                                                  District of __________

                Federal Trade Commission                             )
                     (See Attached)                                  )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 2:21-cv-4155
                                                                     )
  Frontier Communications Corporation, a Delaware                    )
                   corporation                                       )
                 (See Attached)                                      )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Frontier Communications Parent, Inc.
                                           c/o Corporation Service Company
                                           251 Little Falls Drive
                                           Wilmington, DE 19808




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert J. Quigley
                                           Federal Trade Commission
                                           10990 Wilshire Boulevard, Suite 400
                                           Los Angeles, CA 90024



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
               Case 2:21-cv-04155 Document 3-1 Filed 05/19/21 Page 2 of 4 Page ID #:59

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:21-cv-4155

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
        Case
         Case2:21-cv-04155
              2:21-cv-04155 Document
                             Document3-1
                                      1 Filed
                                         Filed05/19/21
                                               05/19/21 Page
                                                         Page13ofof50
                                                                    4 Page
                                                                      Page ID
                                                                           ID #:60
                                                                              #:1




1    JAMES REILLY DOLAN
2    Acting General Counsel

3  ROBERT J. QUIGLEY, Cal. Bar No. 302879
4 rquigley@ftc.gov
   BARBARA CHUN, Cal. Bar No. 186907
5 bchun@ftc.gov
6 MILES D. FREEMAN, Cal. Bar No. 299302
   mfreeman@ftc.gov
7
   Federal Trade Commission
8 10990 Wilshire Blvd., Suite 400
9 Los Angeles, CA 90024
   Tel: (310) 824-4300
10 Fax: (310) 824-4380
11 Attorneys for Plaintiff
   FEDERAL TRADE COMMISSION
12
13 [Additional Attorneys for Plaintiffs Listed on Signature Pages]
14
15                          UNITED STATES DISTRICT COURT
16                      CENTRAL DISTRICT OF CALIFORNIA
17
     FEDERAL TRADE COMMISSION;                  Case No. 2:21-cv-4155
18   STATE OF ARIZONA EX REL.
19   MARK BRNOVICH, ATTORNEY
     GENERAL; THE PEOPLE OF THE                 COMPLAINT FOR PRELIMINARY
20   STATE OF CALIFORNIA; STATE                 INJUNCTION, PERMANENT
21   OF INDIANA; THE PEOPLE OF THE              INJUNCTION, MONETARY RELIEF
     STATE OF MICHIGAN; STATE OF                AND OTHER RELIEF
22   NORTH CAROLINA; and STATE OF
23   WISCONSIN,
24
                       Plaintiffs,
25
26                     v.
27 FRONTIER COMMUNICATIONS
28 CORPORATION, a Delaware
        Case
         Case2:21-cv-04155
              2:21-cv-04155 Document
                             Document3-1
                                      1 Filed
                                         Filed05/19/21
                                               05/19/21 Page
                                                         Page24ofof50
                                                                    4 Page
                                                                      Page ID
                                                                           ID #:61
                                                                              #:2




1    corporation; FRONTIER
     COMMUNICATIONS PARENT,
2    INC., a Delaware corporation;
3    FRONTIER COMMUNICATIONS
     INTERMEDIATE, LLC, a Delaware
4    limited liability company; FRONTIER
5    COMMUNICATIONS HOLDINGS,
     LLC, a Delaware limited liability
6
     company,
7
8                       Defendants.

9          Plaintiffs, the Federal Trade Commission (“FTC”), the Attorneys General of
10 the States of Arizona, Indiana, Michigan, North Carolina, and Wisconsin, and the
11 People of the State of California, by and through the District Attorneys of Los
12 Angeles County and Riverside County (collectively, “Plaintiffs”), for their
13 Complaint allege:
14         1.     The FTC brings this action under Section 13(b) of the FTC Act, 15
15 U.S.C. § 53(b), which authorizes the FTC to seek, and the Court to order,
16 temporary, preliminary, and permanent injunctive relief and other relief for
17 Defendants’ acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C.
18 § 45(a).
19         2.     This action is also brought, in their representative and official
20 capacities as provided by state law, by the Attorneys General of Arizona, Indiana,
21 Michigan, North Carolina, and Wisconsin, and by the People of the State of
22 California by and through the District Attorneys of Los Angeles County and
23 Riverside County. The Plaintiffs identified in this paragraph are referred to
24 collectively as the “Plaintiff States.”
25         3.     The Plaintiff States bring this action pursuant to consumer protection
26 and business regulation authority conferred on their Attorneys General, and/or state
27 or county agencies or offices by state law, and/or pursuant to parens patriae and/or
28 common law authority. As described below, many of these states’ laws authorize

                                              -2-
